Exhibit 10.4

AMTECH SYSTEMS, INC. AND ITS SUBSIDIARIES
THIRD AMENDMENT TO LEASE

THIRD AMENDMENT TO LEASE

THIS THIRD AMENDMENT TO LEASE (this “Amendment”) dated as of August 11, 2006, by
and between Wakefield Investments, Inc., a Massachusetts corporation having an
address at P.O. Box 540, Wakefield, Massachusetts 01880 (“Landlord”) and Bruce
Technologies, Inc., a Massachusetts corporation having an address at 18 Esquire
Road, North Billerica, MA 01862 (“Tenant”).

WITNESSETH

WHEREAS, Wakefield Materials, Inc. (“WMI”) and Kosukai Semiconductor Equipment
Corp. (“KSEC”) entered into a Lease (the “Original Lease”) dated as of February
23, 2000, for approximately 12,500 square feet of space (the “Premises”) in the
building (the “Building”) known as 18 Esquire Road in Billerica, Massachusetts;
and

WHEREAS, Landlord has succeeded to the interest of WMI under the Lease, and
Tenant has succeeded to the interest of KSEC under the Original Lease; and

WHEREAS, the Original Lease has been amended by that First Amendment to Lease
dated as of November 17, 2004, and by a Second Amendment to Lease dated as of
October 18, 2005, between Landlord and Tenant (the Original Lease, as so
amended, being referred to as the “Lease”); and

          WHEREAS, Landlord and Tenant now mutually desire to further amend the
Lease to expand the size of the Premises for the remainder of the Lease term, to
adjust the rent and other charges payable under the Lease accordingly, and to
make certain other changes as agreed by the parties, all as hereinafter
provided.

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, each to the other paid, the receipt and sufficiency of
which are hereby acknowledged, Landlord and Tenant hereby agree as follows:

                    1. Term; Extension. That the Term of the Lease is currently
scheduled to expire at 11:59 p.m., Boston time, on March 31, 2010. Landlord and
Tenant hereby agree that the Term of the Lease is hereby extended to 11:59 PM,
Boston time, on August 31, 2011. Tenant shall have no right or option to extend
the Term of the Lease beyond August 31, 2011.

                    2. Effective Date. Expansion. That, from and after September
1, 2006 (the “Effective Date”), and continuing for the remainder of the Term of
the Lease, the Premises shall consist of 29,500 square feet of rentable area on
the first floor of the Building, as shown on Exhibit A to this Amendment.




                    3. Condition of Premises. (a) That, except as expressly
provided herein, Tenant accepts the Premises in its “AS IS” condition as of the
date hereof, without any representation or warranty whatsoever by Landlord.
Tenant acknowledges that it has occupied and maintained the Premises prior to
the date hereof, and that it is fully familiar with the condition of the
Premises and the Building.

                     (b) Notwithstanding the foregoing, Landlord agrees to
perform the work described on Exhibit B (“Landlord’s Work”) in the Premises to
make the same more suitable for Tenant’s continued occupancy. Landlord shall
perform Landlord’s Work at its sole cost, in a good and workmanlike manner.
Tenant acknowledges that Landlord’s Work will be performed during normal
business hours, and Landlord shall have access to the Premises for the purpose
of completing such Work.

                    4. Rent; Tenant’s Share. (a) From and after the Effective
Date, Tenant shall pay Annual Rent to Landlord in the following amounts:

Period

 

Per Square Foot

 

Annual Rent

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

9/1/06 – 8/31/07

 

$

7.00

 

$

206,500.00

 

9/1/07 – 8/31/09

 

$

7.25

 

$

213,875.00

 

9/1/09 – 8/31/11

 

$

7.50

 

$

221,250.00

 

                    (b) From and after the Effective Date, the Tenant’s
percentage share of common area expenses (including without limitation real
estate taxes, insurance premiums, and all costs of operating, maintaining and
repairing the Building, the common areas and the property of which the Building
is a part) shall be 69.42%.

                    5. No Assignment or Sublease. (a) Tenant shall not assign
the Lease, or enter into any sublease of any or all of the Premises, without
obtaining Landlord’s prior written consent on each such occasion, such consent
not to be unreasonably withheld. If Tenant receives any (i) rent or other
consideration or value received by Tenant as a result of any assignment, or (ii)
rent or other consideration or value received by Tenant as a result of any
sublease of the Premises over and above the rent payable under the Lease (or any
portion subject to such a sublease), Tenant shall pay fifty percent (50%) of
such excess to Landlord as additional rent under the Lease, as and when payable
by the assignee or sublessee. Landlord’s consent to any one assignment or
subletting shall not derogate from Tenant’s obligation to obtain such consent
for subsequent transactions, and Tenant shall always remain fully and primarily
liable for its obligations under the Lease, notwithstanding any assignment or
sublease.

                    (b) Tenant shall in any case remain primarily liable for the
performance of all obligations and covenants under the Lease, and no such
subletting shall affect or diminish such liability. Any subtenant shall have a
financial condition and net worth reasonably acceptable to Landlord, shall use
the Premises for the permitted uses only, and shall agree in writing (using
Landlord’s then standard form of consent to sublease) that such sublease is in
all respects subject and subordinate to the Lease.




                    (c) If and at each such time as Tenant shall intend to enter
into any sublease, then Tenant shall give Landlord notice of such intent and the
terms of such sublease not earlier than sixty (60), and not later than thirty
(30), days prior to the effective date of such proposed sublease, and Landlord
may elect to terminate the Lease (if less than all or substantially all of the
Premises are covered by such sublease, then such termination shall affect only
that portion of the Premises proposed to be covered by such sublease) by giving
notice to Tenant of such election not later than fifteen (15) days after receipt
of Tenant’s notice and, upon the giving of such notice by Landlord, the Lease
shall terminate with respect to such portion as of the date on which such
sublease would have become effective, with the same force and effect as if such
date were the date originally set forth herein as the expiration of the Lease.
If Landlord shall elect to terminate the Lease with respect to any portion of
the Premises as hereinabove provided, then from and after the effective date of
such termination, the definitions of Annual Rent, additional rent, and Premises
shall be adjusted to reflect that portion of the Premises that remains subject
to this Lease after such termination.

                    (d) Tenant shall reimburse Landlord as additional rent, upon
receipt of demand, for any reasonable costs that may be incurred by Landlord in
connection with any proposed assignment or sublease and any request for consent
thereto, including without limitation the costs of making investigations as to
the acceptability of any proposed subtenant and attorneys’ fees.

                    6. Tenant’s Representations. As a material inducement to
Landlord entering into this Amendment, Tenant certifies to Landlord that as of
the date hereof: (i) the Lease, as modified hereby, contains the entire
agreement between the parties hereto relating to the Premises and that there are
no other agreements between the parties relating to the Premises, the Lease or
the Building which are not contained or referred to herein or in the Lease, (ii)
Landlord is not in default in any respect in any of the terms, covenants and
conditions of the Lease; (iii) Tenant has no existing setoffs, counterclaims or
defenses against Landlord under the Lease; (iv) Tenant has not assigned its
interest in the Lease, or sublet or licensed any portion of the Premises, to any
third party or parties; (v) no consent or approval of any third party is
required for Tenant to enter into and perform its obligations under this
Agreement; and (vi) Tenant is not, and the performance by Tenant of its
obligations hereunder shall not render Tenant, insolvent within the meaning of
the United States Bankruptcy Code, the Internal Revenue Code or any other
applicable law, code or regulation.

                    7. Brokers. Tenant covenants, represents and warrants to
Landlord that Tenant has had no dealings or communications with any broker or
agent (other than Cushman & Wakefield of Massachusetts, Inc., whose fee will be
paid by Landlord) in connection with this Amendment, and Tenant covenants and
agrees to pay, hold harmless




and indemnify the Landlord from and against any and all cost, expense (including
reasonable attorneys’ fees) or liability for any compensation, commission or
charges to any broker or agent (other than the foregoing named broker) claiming
through the Tenant with respect hereto.

                    8. Corporate Action, Etc. Tenant represents and warrants
that it has taken all necessary corporate, partnership or other action necessary
to execute and deliver this Amendment, and that this Amendment constitutes the
legally binding obligation of Tenant, enforceable in accordance with its terms.
Tenant further represents and warrants that it has full and complete authority
to enter into and execute this Amendment and acknowledges that Landlord is
relying upon Tenant’s representation of its authority to execute this Amendment
and Tenant shall save and hold Landlord harmless from any claims or damages,
including reasonable attorneys’ fees, arising from Tenant’s misrepresentation of
its authority to enter into and execute this Amendment.

                    9. Definitions. Capitalized terms used but not defined
herein shall have the meanings ascribed to them in the Lease.

                    10. Binding Effect. As amended hereby, the Lease is ratified
and confirmed and declared to be in full force and effect.

IN WITNESS WHEREOF, parties have set their respective hands as of the date first
above written.

 

LANDLORD:

 

 

 

WAKEFIELD INVESTMENTS, INC.

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

 

Title:

 

 

 

Hereunto duly authorized

 

 

 

 

 

TENANT:

 

 

 

BRUCE TECHNOLOGIES, INC.

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

 

Title:

 




EXHIBIT A

Plan of Premises




EXHIBIT B

•

Add bathroom ES; if feasible, configure to have doors away from main hallway and
not facing the manufacturing floor;

 

 

•

New tile front lobby, hallways and training room;

 

 

•

New carpet for two offices;

 

 

•

Wall to roof closing off office dead space;

 

 

•

Paint and seal floor defining safety manufacturing areas;

 

 

•

Paint all support beams RED;

 

 

•

Additional lighting to complete warehouse pattern to the edge/walls;

 

 

•

Configure AC/heat units for two areas defined on the plan;

 

 

•

New thermostats;

 

 

•

Add electrical: (i) 3-480 disconnect box per plan; and (ii) sub-panel outside
training room, providing separate circuit for assembly;

 

 

•

Conduit between operations: two or three conduits to house data/phone, alarm and
power (questionable on power);

 

 

•

Clean up expansion space, removing all non-usable AC, heaters and support
structures;

 

 

•

Plumbing: (i) new fixtures, and (ii) fix any leaks as needed and address poor
drainage;

 

 

•

Repair leaks as needed in lobby/entrance;

 

 

•

Seal concrete block in second half of building as needed to prevent leaks

 